Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 1: It is unclear what “compositeookopher-resistant” means.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11, 12, 13, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 4, 8, 11, 12, 13, 16, 18, and 19 the term “weather-resistant” is not clearly defined in the claims or the specifications and one of ordinary skill in the art would not understand the intended scope of the claims.
Regarding claim 11, the term “feare” is not clearly defined in the claims or the specifications and one of ordinary skill in the art would not understand the intended scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sogaro (US Pub. 2,816,329) in view of Bonham (US Pub. 2,496,433), Kerr (US Pub. 2,388,157), Biggin (US Pub. 2017/0245474 A1), Parks (US Pub. 2012/0132143 A1), Witter (US Pub. 2005/0081795 A1), and Giguere (US Pub. 2,328,209).
claim 1, Sogaro discloses a frame secured to a floor (Fig. 2, frame is secured to concrete base 60), 5a first entry door hingedly attached to the floor at a front end of the frame (Fig. 2, door 39); 
a second entry door hingedly attached to the floor at a back end of the frame (Fig. 7, shows a door on the rear end of the structure).
Sogaro does not disclose a nesting box access door. This limitation is taught by Bonham who teaches of at least one nesting box access door hingedly attached on an outer surface thereof (Fig. 2, supplementary door or panel 82 is attached to the surface of a larger door, both hinged).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Sogaro to include the nesting box door of Bonham. Doing so would allow somebody to collect eggs without opening the main door which would prevent chickens from escaping.
Sogaro does not disclose a nesting box. However, Giguere teaches of at least one nesting box disposed on an inner surface of the frame (Fig. 1, nesting box 30); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and door of Sogaro in view of Bonham to include the nesting box of Giguere. Doing so would enable somebody to collect eggs without entering the coop and also give the chickens a place to rest.
Sogaro does not disclose a perch. However, this limitation is taught by Witter, who teaches of a perch (Section [0014], lines 1-3, “The therapeutic bird perch is a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to include the perch of Witter. Doing so would provide a place for chickens to rest.
Sogaro does not disclose a water assembly. However, this limitation is taught by Kerr. Kerr teaches of a waterer assembly attached to an outer surface of the frame (Fig. 7, vertical portion 37 of water assembly is attached to outside of frame with bracket 36)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include the waterer assembly of Kerr so that the chickens can drink water. 
Sogaro does not disclose a feeder assembly or trough. However, this limitation is taught by Biggin, who teaches of a feeder assembly (Fig. 1, feeder 1000).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include a plurality of the feeder assembly of Biggin. Doing so would allow multiple chickens to feed simultaneously.
Sogaro does not disclose a trough. However, this limitation is taught by Parks, who teaches of a trough (Fig. 1, base 11) constructed of a polymer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include a plurality of the trough of Parks. Doing so would provide a container for the feed to be deposited.
claim 3, Sogaro, as modified, discloses the claimed invention in addition to a frame with a substantially semi-spherical shape (Fig. 2, the profile of the coop is semi-circular).
Regarding claim 4, Sogaro, as modified, discloses the claimed invention in addition to the first entry door, the second entry door, the nesting box and the pair of nesting box access doors are made of a weather-resistant wood, a weather-resistant wood composite, or a weather-resistant synthetic composite, or a combination thereof (Col. 1, lines 34-38, “Another object is to provide a synthetic plastic panel building construction, which may be ornamental and impregnated with a permanent color, whereby painting is not required and a construction result which is unaffected by weather conditions”).
Regarding claim 9, Sogaro, as modified, fails to disclose as taught by Biggin a feed reservoir with an open top end (Fig. 2, lid 220 is removable exposing an open top end) and an open bottom end (Fig. 8, feeding window 150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to incorporate the feeder assembly of Biggin. The feeder assembly could be mounted on the outer surface of the frame with the bottom penetrating the frame comprising an end open to the inside of the portable coop. Doing so would enable somebody to refill the feed without entering the chicken coop.
Regarding claim 10, Sogaro in view of Biggin discloses an end cap 10removably securable to the open top end of the feed reservoir and to the feed receptacle (Fig. 2, lid 220 is removable exposing an open top end).

Regarding claim 11, Sogaro in view of Biggin discloses the feed reservoirs and the feed receptacle are made of a weather-resistant plastic or a weather-resistant 15plastic composite, a metal, or a metal alloy, or a combination thereof (Section [0094], lines 10-12, “The base 122 and the tubular portion 124 may be manufactured from injection moulded material such as UV-resistant Poly Vinyl Chloride”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to incorporate the material construction of Biggins. Doing so would protect the feeder assembly from deteriorating due to the elements.
Regarding claim 12, Sogaro in view of Parks discloses a trough (Fig. 1, base 11) constructed of a polymer (Section [0038], lines 1-4, With reference to FIGS. 7 and 8, the base 11 is formed of thin-walled portions of plastic, resin, or polymer materials, the thin-walled portions having opposed faces that provide distinctly different functions”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to incorporate the material construction of Parks. Doing so would protect the trough from deteriorating due to the elements.
Regarding claim 13, Sogaro in view of Witter discloses a perch made from a weather-resistant plastic (Section [0014], lines 1-3, “The therapeutic bird perch is a .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sogaro (US Pub. 2,816,329) in view of Bonham (US Pub. 2,496,433), Kerr (US Pub. 2,388,157), Biggin (US Pub. 2017/0245474 A1), Parks (US Pub. 2012/0132143 A1), Witter (US Pub. 2005/0081795 A1), and Giguere (US Pub. 2,328,209), as applied to claim 1 above, and further in view of Bray (US Pub 2009/0217715 A1). 
Regarding claim 2, Sogaro, as modified, discloses the claimed but does not disclose a lock and chain assembly. However, this limitation is taught by Bray. Bray teaches of a lock and chain assembly disposed around the front and back of a gate, said chain securable across the first entry door and the second entry door (Fig. 1A, chain 135 is locked with lock 130 around front and back of fence 105). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include the chain and lock of Bray to improve the security of the coop and prevent theft.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sogaro (US Pub. 2,816,329) in view of Bonham (US Pub. 2,496,433), Kerr (US Pub. 2,388,157), Biggin (US Pub. 2017/0245474 A1), Parks (US Pub. 2012/0132143 A1), Witter (US Pub. 2005/0081795 A1), and Giguere (US Pub. 2,328,209) as applied to claim 1 above, and further in view of Rayborn (US Pub. 5,924,380).
Regarding claim 5, Sogaro, as modified, discloses the claimed invention but does not disclose a wire mesh. However, this limitation is taught by Rayborn. Rayborn 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to incorporate the wire mesh of Rayborn. Doing so would allow the chickens to be outside but still be protected from predators.

Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sogaro (US Pub. 2,816,329) in view of Bonham (US Pub. 2,496,433), Kerr (US Pub. 2,388,157), Biggin (US Pub. 2017/0245474 A1), Parks (US Pub. 2012/0132143 A1), Witter (US Pub. 2005/0081795 A1), and Giguere (US Pub. 2,328,209) as applied to claim 1 above, and further in view of Cruz (US Pub. 2011/0297095 A1).
Regarding claim 6, Sogaro, as modified, discloses a water nipple (Fig. 7, valve 40) but fails to disclose a water reservoir. However, this limitation is taught by Cruz. Cruz teaches of a reservoir (Fig. 1, reservoir bottle 12) with an open top (Fig. 1, large opening 24) and bottom end (Fig. 6B, central opening 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro in view of others to incorporate the water reservoir of Cruz. Doing so would provide a source of water that would only need to be refilled periodically.
Regarding claim 7, Sogaro as modified, discloses the claimed invention but does not disclose an end cap. However, this limitation is taught by Cruz. Cruz teaches of an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to incorporate the water reservoir and cap of Cruz. Doing so would provide a source of water that would only need to be refilled periodically and prevent debris from falling into the reservoir.
Regarding claim 8, Sogaro in view of Kerr discloses the claimed invention (Fig. 7, valve 40) except for a water nipple made out of a plastic or metal. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct a water nipple from plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 


Claims 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sogaro (US Pub. 2,816,329) in view of Bonham (US Pub. 2,496,433), Kerr (US Pub. 2,388,157), Biggin (US Pub. 2017/0245474 A1), Rayborn (US Pub. 5,924,380), Parks (US Pub. 2012/0132143 A1), Witter (US Pub. 2005/0081795 A1), Giguere (US Pub. 2,328,209), and Bray (US Pub 2009/0217715 A1).
claim 14, Sogaro discloses a substantially semi-spherical frame secured to a floor (Fig. 2, semi-spherical frame is secured to concrete base 60), 5a first entry door hingedly attached to the floor at a front end of the frame (Fig. 2, door 39); 
a second entry door hingedly attached to the floor at a back end of the frame (Fig. 7, shows a door on the rear end of the structure).
Sogaro does not disclose a nesting box access door. This limitation is taught by Bonham who teaches of at least one nesting box access door hingedly attached on an outer surface thereof (Fig. 2, supplementary door or panel 82 is attached to the surface of a larger door, both hinged).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Sogaro to include the nesting box door of Bonham. Doing so would allow somebody to collect eggs without opening the main door which would prevent chickens from escaping.
Sogaro in view of others discloses the claimed but does not disclose a lock and chain assembly. However, this limitation is taught by Bray. Bray teaches of a lock and chain assembly disposed around the front and back of a gate, said chain securable across the first entry door and the second entry door (Fig. 1A, chain 135 is locked with lock 130 around front and back of fence 105). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include the chain and lock of Bray to improve the security of the coop and prevent theft.
Sogaro does not disclose a nesting box. However, Giguere teaches of at least one nesting box disposed on an inner surface of the frame (Fig. 1, nesting box 30); 

Sogaro does not disclose a water assembly. However, this limitation is taught by Kerr. Kerr teaches of a waterer assembly comprising a water nipple in fluid connection to an open bottom end (Fig. 7, valve 40) attached to an outer surface of the frame (Fig. 7, vertical portion 37 of water assembly is attached to outside of frame with bracket 36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include the waterer assembly and water nipple of Kerr so that the chickens can drink water. 
Sogaro does not disclose an end cap on the water reservoir. However, this limitation is taught by Cruz. Cruz teaches of an end cap removably securable to the open top end of the water reservoir (Fig. 1, removable top or cap 50). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro in view of others to incorporate the water reservoir and cap of Cruz. Doing so would provide a source of water that would only need to be refilled periodically and prevent debris from falling into the reservoir.
Sogaro does not disclose a feeder assembly or trough. However, this limitation is taught by Biggin, who teaches of a feeder assembly (Fig. 1, feeder 1000). The feeder 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include a plurality of the feeder assembly of Biggin. Doing so would allow multiple chickens to feed simultaneously.
Sogaro in view of Biggin discloses a feed reservoir with an open top end (Fig. 2, lid 220 is removable exposing an open top end) and an open bottom end (Fig. 8, feeding window 150). The feeder assembly could be mounted on the outer surface of the frame with the bottom penetrating the frame comprising an end open to the inside of the portable coop.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro in view of others to incorporate the feeder assembly of Biggin. 
Sogaro does not disclose an end cap. However, this limitation is taught by Biggin. Biggin discloses an end cap 10removably securable to the open top end of the feed reservoir and to the feed receptacle (Fig. 2, lid 220 is removable exposing an open top end).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro in view of others to incorporate the end cap of Biggins. Doing so would prevent unwanted debris from entering the feed reservoir.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sogaro to include a plurality of the feeder assembly of Biggin. Doing so would allow multiple chickens to feed simultaneously.
Sogaro does not disclose a perch. However, this limitation is taught by Witter, who teaches of a perch (Section [0014], lines 1-3, “The therapeutic bird perch is a plastic or wooden perch having two surface textures, including a grooved surface and an abrasive surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro to include the perch of Witter. Doing so would provide a place for chickens to rest.
Regarding claim 15, Sogaro as modified, discloses the claimed invention in addition to a frame with a substantially semi-spherical shape (Fig. 2, the profile of the coop is semi-circular).
Regarding claim 16, Sogaro as modified, discloses the claimed invention in addition to the first entry door, the second entry door, the nesting box and the pair of nesting box access doors are made of a weather-resistant wood, a weather-resistant wood composite, or a weather-resistant synthetic composite, or a combination thereof (Col. 1, lines 34-38, “Another object is to provide a synthetic plastic panel building construction, which may be ornamental and impregnated with a permanent color, 
Regarding claim 17, Sogaro as modified, discloses the claimed invention but does not disclose a wire mesh. However, this limitation is taught by Rayborn. Rayborn teaches a back half of the frame is made substantially of wire mesh (Fig. 1, top screen 17 covers half of the apparatus).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sogaro in view of others to incorporate the wire mesh of Rayborn. Doing so would allow the chickens to be outside but still be protected from predators.
Regarding claim 18, Sogaro in view of Kerr discloses the claimed invention (Fig. 7, valve 40) except for a water nipple made out of a plastic or metal. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct a water nipple from plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 19, Sogaro in view of Witter discloses a perch made from a weather-resistant plastic (Section [0014], lines 1-3, “The therapeutic bird perch is a plastic or wooden perch having two surface textures, including a grooved surface and an abrasive surface”).
claim 20, Sogaro does not disclose a portable coop of wherein the frame has a length from 10about 4 feet to about 12 feet and a width from about 4 feet to about 8 feet at the floor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the dimensions of the coop to a length from 10about 4 feet to about 12 feet and a width from about 4 feet to about 8 feet or any value as desired dimensions are based on design criteria and number of hens per area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642